DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Wang, Chao, and Xiaohu Guo. "Plane-based optimization of geometry and texture for RGB-D reconstruction of indoor scenes." 2018 International Conference on 3D Vision (3DV). IEEE, 2018.), and further in view of Chupeau et al (US 20210195162 A1).

RE claim 1, Wang teaches A system for constructing a three-dimensional virtual reality model of a property, comprising: a storage device configured to store a structure mesh of the three-dimensional virtual reality model and texture images captured of the property; and at least one processor (Fig 1, page 538 col 2 “we implemented our method in C++ and tested on a desktop with Intel Core i7 2.5GHz CPU and 16 GB memory.” And abstract, wherein the input mesh and texture data (RGB image) is stored before applying the reconstruction process) configured to: 
extract a planar area from the structure mesh of the three-dimensional virtual reality model (Fig 1, page 533 col 2 “We firstly partition the entire dense mesh into different planar clusters, each of which represents a plane primitive.” Further page 535 col 1); 
obtain one or more initial texture patches for the planar area from the texture images (page 536 col 2 “generate an initial texture mapping for all the faces of the mesh. In our method we create a 2D texture patch for each 3D plane on the mesh…. 400 pixels in the texture image.”);  
determine a target texture patch for the planar area from the initial texture patches projected to an imaging plane of a camera (page 536 col 2 “generate an initial texture mapping for all the faces of the mesh. In our method we create a 2D texture patch for each 3D plane on the mesh… Considering that vertices in each cluster on the mesh are already near co-planar, we simply project them onto the plane to get the 2D patch, and then sample grid points inside the patch boundary to get texel points…. initial camera poses … (global to camera space)” );
and construct the three-dimensional virtual reality model by mapping the texture to the structure mesh of the three-dimensional virtual reality model (Fig 3, abstract).
Wang is silent RE a virtual camera and add the target texture patch to a texture atlas. 
However Chupeau teaches projecting the location of the virtual camera ([0107]) and add the target texture patch to a texture atlas in order to generate a patch atlas representing  the 3D scene model (Fig 8B, [0106], [0111]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Wang a system and method of projecting from the location of a virtual camera ([0108]-[0109]) and add the target texture patch to a texture atlas, as suggested by Chupeau, in order to generate a texture patch atlas for effective texture mapping of the 3D model corresponding to a virtual camera/viewpoint and thereby increasing system effectiveness and user experience.
RE claim 2, Wang as modified by Chupeau teaches wherein the imaging plane of the virtual camera is parallel to the planar area and an optical center of the virtual camera is on a normal of the planar area extending from a centroid of the planar area (Chupeau [0108]-[0109] wherein the virtual camera is placed for typical orthogonal projection).
RE claim 10, Wang as modified by Chupeau teaches wherein the planar area comprises a group of adjacent polygons on the structure mesh (Wang Fig 1, page 533 col 2 “We firstly partition the entire dense mesh into different planar clusters, each of which represents a plane primitive.” Further page 535 col 1), wherein to obtain the one or more initial texture patches for the planar area from the texture images, the at least one processor is further configured to: identify a texture image, among the texture images, that includes texture information corresponding to the group of adjacent polygon based on a solution of an optimization; and extract an initial texture patch from the texture image, where the initial texture patch includes the texture information corresponding to the group of adjacent polygon (Wang Fig 3, page 536 col 2).
Claims 11-12 recite limitations similar in scope with limitations of claims 1-2 as method and therefore rejected under the same rationale.
Claim 19 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Wang teaches A non-transitory computer-readable medium having stored thereon computer instructions (page 538 col 2 “we implemented our method in C++ and tested on a desktop with Intel Core i7 2.5GHz CPU and 16 GB memory.”).

Claims 3, 7, 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Chupeau, and further in view of Huo et al (US 20190035160 A1).
RE claim 3, Wang as modified by Chupeau is silent RE wherein to determine the target texture patch for the planar area, the at least one processor is further configured to: determine a bounding box for the planar area; project the bounding box and the initial texture patches for the planar area to the imaging plane to form the target texture patch; and adjust the size of the target texture patch based on the initial texture patches projected to the imaging plane
However Huo teaches in [0051] “Given the un-projected coordinates of a 3D planar curve, the system first computes its bounding rectangle in 3D space and project it on the image space. Then, the system applies a skew transformation on this image with the constraint that the projected bounding rectangle is axis-aligned with the image. In the third step the system 1800 rotates the skewed image to correct the residual angle between the rectangle and the image. Finally, the system 1800 crops the image using this projected bounding rectangle to obtain the texture image of the inflated mesh.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Wang as modified by Chupeau a system and method of wherein to determine the target texture patch for the planar area, the at least one processor is further configured to: determine a bounding box for the planar area; project the bounding box and the initial texture patches for the planar area to the imaging plane to form the target texture patch and adjust the size of the target texture patch based on the initial texture patches projected to the imaging plane, as suggested by Huo, in order to effectively generate a corresponding texture patch each of the planar polygons and thereby increasing system effectiveness and user experience.
RE claim 7, Wang as modified by Chupeau is silent RE wherein to determine the target texture patch for the planar area, the at least one processor is further configured to: rotate the target texture patch to align with a principal direction of the target texture patch. However Huo teaches in [0051] “Then, the system applies a skew transformation on this image with the constraint that the projected bounding rectangle is axis-aligned with the image. In the third step the system 1800 rotates the skewed image to correct the residual angle between the rectangle and the image. Finally, the system 1800 crops the image using this projected bounding rectangle to obtain the texture image of the inflated mesh.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Wang as modified by Chupeau a system and method wherein to determine the target texture patch for the planar area, the at least one processor is further configured to: rotate the target texture patch to align with a principal direction of the target texture patch, as suggested by Huo, in order to effectively generate a corresponding texture patch matching the axis of the planar polygons and thereby increasing system effectiveness and user experience.
Claims 13 and 17 recite limitations similar in scope with limitations of claims 3 and 7 repsentively and therefore rejected under the same rationale.
Claim 20 recites limitations similar in scope with limitations of claim 3 and therefore rejected under the same rationale.

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Chupeau and Huo, and further in view of Mehr et al (US 20170193699 A1).
RE claim 8, Wang as modified by Chupeau and Huo teaches wherein to rotate the target texture patch, the at least one processor is further configured to: determine the principal direction of the target texture patch based on vertices of the target texture patch; and rotate the target texture patch to align the target texture patch with the principal direction (Huo [0051]).
Huo is silent RE: align the largest coordinate with the principal direction.
However Mehr  teaches in [0072]  “applies a principal component analysis to align the principal axes of the template onto the x-y-z axes. To do so, the method may diagonalize the empirical covariance matrix of the centered point cloud constituting the template, and apply the rotation which aligns the eigenvectors with x-y-z axes. The alignment may be made such that the maximal principal component is rotated on the x axis.”. This can be equally applied to align the largest coordinate of target texture patch with the principal direction to obtain the target texture patch by appropriately matching the corresponding  plane polygon, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Wang as modified by Chupeau and Huo a system and method to align the largest coordinate of target texture patch with the principal direction to obtain the target texture patch by appropriately matching the corresponding  plane polygon, as set forth above applying Mehr, in order to effectively generate the corresponding texture patch and thereby increasing system effectiveness and user experience.
RE claim 9, Wang as modified by Chupeau, Huo and Mehr teaches wherein the principal direction of the target texture patch is determined by applying a principal component analysis (PCA) (Mehr [0072]).
Claim 18 recites limitations similar in scope with limitations of claim 8 and therefore rejected under the same rationale.

Allowable Subject Matter
Claims 4-6, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach the following subject matter: 
wherein to adjust the size of the target texture patch based on the initial texture patches projected to the imaging plane, the at least one processor is further configured to: calculate a total area of the initial texture patches projected to the imaging plane; calculate an effective area of the target texture patch; and adjust the size the target texture patch such that the effective area of the target texture patch equals the total area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180144535 A1	OPTIMAL TEXTURE MEMORY ALLOCATION
US 20170323443 A1	SYSTEMS AND METHODS FOR OBTAINING 3-D IMAGES FROM X-RAY INFORMATION
US 20110304611 A1	STORAGE MEDIUM HAVING STORED THEREON IMAGE PROCESSING PROGRAM, IMAGE PROCESSING APPARATUS, IMAGE PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD
US 20060227131 A1	Flat texture volume rendering
US 20050190179 A1	Apparatus and method for generating texture maps for use in 3D computer graphics
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619